SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
AND
SECOND AMENDMENT TO GUARANTY
AND
FIRST AMENDMENT TO CLAWBACK AGREEMENT



      This Second Amendment to Revolving Credit Agreement and Second Amendment
to Guaranty and First Amendment to Clawback Agreement (“this Amendment”), dated
as of June 20, 2001, is entered into by (1) FRONTIER OIL AND REFINING COMPANY
(the “Borrower”), (2) each of FRONTIER HOLDINGS INC., FRONTIER REFINING &
MARKETING INC., FRONTIER REFINING INC., FRONTIER EL DORADO REFINING COMPANY and
FRONTIER PIPELINE INC. (the “Guarantors”), (3) FRONTIER OIL CORPORATION (“FOC”),
(4) each of the lenders parties to the Credit Agreement referred to below (the
“Lenders”) and (5) UNION BANK OF CALIFORNIA, N.A., as administrative agent for
the Lenders (the "“Agent”).

Recitals

      A.      The Borrower, the Lenders and the Agent are parties to a Revolving
Credit Agreement dated as of November 16, 1999, as amended by a First Amendment
to Revolving Credit Agreement and First Amendment to Guaranty dated September
20, 2000 (said Revolving Credit Agreement, as so amended, herein called the
“Credit Agreement”). Terms defined in the Credit Agreement and not otherwise
defined herein have the same respective meanings when used herein.

      B.      The Guarantors are parties to a Guaranty dated as of November 16,
1999, as amended by a First Amendment to Revolving Credit Agreement and First
Amendment to Guaranty dated September 20, 2000 (said Guaranty, as so amended,
herein called the “Guaranty”), made thereby in favor of the Lenders and the
Agent.

      C.      FOC is a party to a Clawback Agreement dated as of November 16,
1999 (the “Clawback Agreement”) made thereby in favor of the Lenders and the
Agent.

      D.      The Borrower and the Lenders wish to amend the Credit Agreement to
extend the Commitment Termination Date to June 15, 2004. The Guarantors, the
Lenders and the Agent wish to amend the Guaranty to revise certain of the
covenants contained therein. FOC, the Lenders and the Agent wish to amend the
Clawback Agreement to revise certain of the covenants contained therein.
Accordingly, the Borrower, the Guarantors, FOC, the Lenders and the Agent, as
applicable, hereby agree as set forth below.

     SECTION 1.  Amendments to Credit Agreement.  Effective as of the date
hereof but subject to satisfaction of the conditions precedent set forth in
Section 4, the Borrower, the Lenders and the Agent hereby agree that the Credit
Agreement is amended as set forth below.

         (a)     The definition of “Commitment Termination Date” in Section 1.1
of the Credit Agreement is amended by deleting the date “November 16, 2002” and
substituting the date “June 15, 2004.”

         (b)    The definition of “Investible Cash” in Section 1.1 of the Credit
Agreement is amended in full to read as follows:

         “‘Investible Cash’ means, at any time, the aggregate amount of cash and
Cash Equivalents held by FOC on the last day of the most recently completed
fiscal quarter with respect to which FOC has delivered financial statements to
the Lenders pursuant to Section 7(j)(i) or (ii) of the Clawback Agreement.”

     SECTION 2.  Amendments to Guaranty.  Effective as of the date hereof but
subject to satisfaction of the conditions precedent set forth in Section 4, the
Guarantors, the Lenders and the Agent hereby agree that the Guaranty is amended
as set forth below.

      (a)    Section 8(j) of the Guaranty is amended in full to read as follows:

         “(j)    Capital Expenditures. Such Guarantor will not make, or permit
any of its Subsidiaries to make, any expenditure for fixed or capital assets,
except that FRMI and its Subsidiaries shall be permitted to make such
expenditures not exceeding (i) $35,000,000 in the aggregate in calendar year
2003 and (ii) $25,000,000 in the aggregate in each other calendar year.”

      (b)     Section 8(l) of the Guaranty is amended in full to read as
follows:

         “(l)    Maintenance of Tangible Net Worth. Such Guarantor will not
permit the consolidated Tangible Net Worth of FRMI and its Subsidiaries at any
time to be less than the lesser of (a) $240,000,000 and (b) the sum of (i)
$234,000,000, plus (ii) 50% of the aggregate of all positive net income of FRMI
and its Subsidiaries on a consolidated basis after November 16, 1999, determined
on a quarterly basis, plus (iii) 50% of all cash or cash-equivalent equity
contributions made to FRMI and its Subsidiaries on a consolidated basis after
November 16, 1999, plus (iv) 100% of all noncash equity contributions made to
FRMI and its Subsidiaries on a consolidated basis after November 16, 1999.”

     SECTION 3.  Amendments to Clawback Agreement.  Effective as of the date
hereof but subject to satisfaction of the conditions precedent set forth in
Section 4, FOC, the Lenders and the Agent hereby agree that the Clawback
Agreement is amended as set forth below.

      (a)     Section 7(j)(i) of the Clawback Agreement is amended by amending
clause (A) in full to read as follows:

  “(A)  a certificate of said officer stating that no Default has occurred and
is continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that FOC proposes to take with respect thereto
and.”


      (b)     Section 7(j)(ii) of the Clawback Agreement is amended by deleting
clause (B) (except for the word "and" at the end thereof) and re-lettering
clause (C) as clause (B).

     SECTION 4.  Conditions Precedent.  This Amendment shall become effective as
of the date first set forth above when the Agent receives a fee of $306,250, for
the ratable benefit of the Lenders, and all of the following, each dated the
date hereof, in form and substance satisfactory to the Agent and in the number
of originals requested by the Agent:

      (a)     this Amendment, duly executed by the Borrower, the Guarantors, FOC
and the Lenders; and

      (b)     such other approvals, opinions, evidence and documents as any
Lender, through the Agent, may reasonably request.

      SECTION 5.   Representations and Warranties.   Each Credit Party
represents and warrants to the Lenders and the Agent as set forth below.

      (a)     The execution, delivery and performance by such Credit Party of
this Amendment and the Credit Documents, as amended hereby, to which such Credit
Party is a party are within such Credit Party’s corporate powers, have been duly
authorized by all necessary corporate action and do not (i) contravene the
articles of incorporation or bylaws of such Credit Party, (ii) contravene any
Governmental Rule or contractual restriction binding on or affecting such Credit
Party or (iii) result in or require the creation or imposition of any Lien
(other than any created by the Credit Documents) upon or with respect to any of
the properties of such Credit Party.

      (b)     No Governmental Action is required for the due execution, delivery
or performance by such Credit Party of this Amendment or any of the Credit
Documents, as amended hereby, to which such Credit Party is a party.

      (c)     This Amendment and each of the Credit Documents, as amended
hereby, to which such Credit Party is a party constitute legal, valid and
binding obligations of such Credit Party, enforceable against such Credit Party
in accordance with their respective terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally.

      (d)     Each of the Security Agreement and the Stock Pledge Agreement
constitutes a valid and perfected first-priority Lien on the Collateral
purported to be encumbered thereby, enforceable against all third parties in all
jurisdictions, and secures the payment of all obligations of the Borrower or
FRMI, as applicable, under the Credit Documents, as amended hereby, to which
such Credit Party is a party, and the execution, delivery and performance of
this Amendment do not adversely affect the Lien of the Security Agreement or the
Stock Pledge Agreement.

      (e)     The unaudited consolidated balance sheet of FOC and its
Subsidiaries as of March 31, 2001 and the related unaudited consolidated
statements of income, retained earnings and cash flows of FOC and its
Subsidiaries for the fiscal quarter then ended, certified by the chief financial
officer or chief accounting officer of FOC, fairly present the consolidated
financial condition of FOC and its Subsidiaries as of such date and the
consolidated results of the operations of FOC and its Subsidiaries for the
fiscal quarter ended on such date, all in accordance with generally accepted
accounting principles applied on a consistent basis (subject to normal year-end
audit adjustments). Since March 31, 2001 there has been no material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of FOC or any of its Subsidiaries. FOC and
its Subsidiaries have no material contingent liabilities except as disclosed in
such financial statements or the notes thereto.

      (f)     The unaudited consolidating balance sheet of FHI and its
Subsidiaries as of March 31, 2001 and the related unaudited consolidating
statements of income, retained earnings and cash flows of FHI and its
Subsidiaries for the fiscal quarter then ended, certified by the chief financial
officer or chief accounting officer of FHI, fairly present the [consolidating]
financial condition of FHI and its Subsidiaries as of such date and the
[consolidating] results of the operations of FHI and its Subsidiaries for the
fiscal quarter ended on such date, all in accordance with generally accepted
accounting principles applied on a consistent basis (subject to normal year-end
audit adjustments). Since March 31, 2001 there has been no material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of FHI or any of its Subsidiaries. FHI and
its Subsidiaries have no material contingent liabilities except as disclosed in
such financial statements or the notes thereto.

      (g)     The unaudited consolidated and consolidating balance sheet of FRMI
and its Subsidiaries as of March 31, 2001 and the related unaudited consolidated
and consolidating statements of income, retained earnings and cash flows of FRMI
and its Subsidiaries for the fiscal quarter then ended, certified by the chief
financial officer or chief accounting officer of FRMI, fairly present the
consolidated [and consolidating] financial condition of FRMI and its
Subsidiaries as of such date and the consolidated [and consolidating] results of
the operations of FRMI and its Subsidiaries for the fiscal quarter ended on such
date, all in accordance with generally accepted accounting principles applied on
a consistent basis (subject to normal year-end audit adjustments). Since March
31, 2001 there has been no material adverse change in the business, condition
(financial or otherwise), operations, performance, properties or prospects of
FRMI or any of its Subsidiaries. FRMI and its Subsidiaries have no material
contingent liabilities except as disclosed in such financial statements or the
notes thereto.

      (h)    There is no pending or, to the knowledge of such Credit Party,
threatened action or proceeding affecting such Credit Party or any Subsidiary
thereof before any Governmental Person, referee or arbitrator that could
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Credit Party or any Subsidiary thereof or that purports to
affect the legality, validity or enforceability of this Amendment or any of the
Credit Documents, as amended hereby.

      SECTION 6.     Reference to and Effect on Credit Documents.

      (a)     On and after the effective date of this Amendment, (i) each
reference in the Credit Agreement to “this Agreement," “hereunder,” “hereof,”
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended by this
Amendment, (ii) each reference in the Guaranty to “this Guaranty,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Guaranty, and each
reference in the other Credit Documents to “the Guaranty,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Guaranty, shall
mean and be a reference to the Guaranty as amended by this Amendment, and (iii)
each reference in the Clawback Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Clawback Agreement,
and each reference in the other Credit Documents to “the Clawback Agreement,”
“thereunder,” “thereof,” “therein” or words of like import referring to the
Clawback Agreement, shall mean and be a reference to the Clawback Agreement as
amended by this Amendment.

      (b)     Except as specifically amended above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Agreement and the Stock Pledge Agreement and all of the Collateral
described therein do and shall continue to secure the payment of all obligations
stated to be secured thereby under the Credit Documents, as amended hereby.

      (c)     Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or any Lender under any of the Credit Documents or
constitute a waiver of any provision of any of the Credit Documents.

     SECTION 7.  Costs and Expenses.  The Borrower agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities hereunder and thereunder.

     SECTION 8.  Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a originally executed counterpart
of this Amendment.

[THIS SPACE INTENTIONALLY LEFT BLANK.]

     SECTION 9.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THE STATE OF CALIFORNIA.

FRONTIER OIL AND REFINING COMPANY

By:    /s/  Leo J. Hoonakker
         Leo J. Hoonakker
         Treasurer




FRONTIER OIL CORPORATION

By:    /s/  Julie H. Edwards
         Julie H. Edwards
         Executive Vice President,
           Finance & Administration



FRONTIER HOLDINGS INC.

By:    /s/  Julie H. Edwards
         Julie H. Edwards
         Executive Vice President,
            Finance & Administration



FRONTIER REFINING & MARKETING INC.

By:    /s/  Leo J. Hoonakker
         Leo J. Hoonakker
         Treasurer



FRONTIER REFINING INC.

By:    /s/  Leo J. Hoonakker
         Leo J. Hoonakker
         Treasurer



FRONTIER EL DORADO REFINING COMPANY

By:    /s/  Leo J. Hoonakker
         Leo J. Hoonakker
         Treasurer



FRONTIER PIPELINE INC.

By:    /s/  Leo J. Hoonakker
         Leo J. Hoonakker
         Treasurer



UNION BANK OF CALIFORNIA, N.A.,
    as Administrative Agent and a Lender

By:    /s/  Randall L. Osterberg
         Randall L. Osterberg
         Senior Vice President



BNP PARIBAS

By:    /s/  Douglas R. Liftman
Name:   Douglas R. Liftman
Title:      Managing Director



By:    /s/  Larry Robinson
Name:   Larry Robinson
Title:      Vice President



TORONTO DOMINION (TEXAS), INC.

By:    /s/ Carolyn R. Faeth
Name:  Carolyn R. Faeth
Title:     Vice President



THE BANK OF NOVA SCOTIA

By:    /s/ F.C.H. Ashby
Name:  F.C.H. Ashby
Title:     Senior Manager Loan Operations



WELLS FARGO BANK, N.A.

By:    /s/ Michael M. Logan
Name:  Michael M. Logan
Title:     Vice President



BANK OF SCOTLAND

By:    /s/ Annie Glynn
Name:  Annie Glynn
Title:     Senior Vice President



FROST NATIONAL BANK

By:    /s/ Thomas H. Dungan
Name:  Thomas H. Dungan
Title:     Senior Vice President



U.S. BANK NATIONAL ASSOCIATION

By:    /s/ Mark E. Thompson
Name:  Mark E. Thompson
Title:     Vice President



HIBERNIA NATIONAL BANK

By:    /s/ Nancy G. Moragas
Name:  Nancy G. Moragas
Title:     Vice President